Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Regarding the applicant’s arguments on pages 8-13 directed at the rejection of claim 1 under 35 U.S.C. 103:
Examiner respectfully agrees that Creamer does not disclose that both commands for a first and second type are received via the network, and therefore Creamer is no longer being relied upon.
The examiner respectfully points to a new grounds of rejection entering Hollinger onto the record, Hollinger teaches a receiving unit configured to receive,([0372] receiving by the network camera) from the external device,([0372] network device) via the network, at least a factory default command for a first type and a factory default command for a second type; ([0372] a network connected camera that receives commands via the network from a network device, such as a resetting the network camera to a factory default state (equivalent to at least a factory default command for a first type) and a also commands for powering on/off (equivalent to a factory default command for a second type))
For all other arguments the examiner respectfully directs the applicant to the new grounds of rejection found below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 12, 18-20, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dozier (US 20150125124 A1) in view of Hollinger (US 20130250047 A1)

Regarding claim 1 Dozier teaches a communication device ([0004] CVR camera) that communicates data with an external device through a network, the communication device comprising: ([0004] a network camera, that communicates with remote computers for control of the camera)
one or more processors; ([0004] processor) and one or more memories storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform functions of: ([0024] processor readable medium with instructions)
an authentication unit (0004; processor) configured to perform user authentication in communication with the external device ([0032] user device; [0034] accessing by the user through a user device the remote camera using a username and password (equivalent to performing user authentication))
(0004; processor) configured to set setting information including user information (username and password) related to an administrator user (admin) used by the authentication unit, (0047; a user administration functionality that allows the management and creation of users and passwords for accounts, which are used to access the camera) 
wherein the communication device limits an operation ([0034] limiting access such as viewer-only) of the communication device according to authority levels ([0034] tiered level of access) including an administrator level corresponding to the administrator user, in an operational state; ([0034; 0047] access to the camera is tiered based on the user account being an administrator, operator, and viewer-only, since the camera is being accessed then it must be in operational state)
a receiving unit configured to receive, ([0005] internet protocol based interface)
from the external device,(0032; user device) via the network, at least a factory default command for a first type ([0031] performing by the user a remote factory reset (equivalent to at least a factory default command of a first type) of the camera device through the HTML interface; [0004-0005] remotely controlled camera connected to a network)
and an initialization unit configured: (0004; processor)
to perform when the receiving unit receives the factory default command for the first type, ([0031-0032; 0035] using a connection to the camera to configure and/or reset the camera to a factory reset remotely) first initialization which sets a state of the communication device to an initial state of the first type, ([0031-0032; 0035] the factory reset deletes all user information including passwords, resulting in a “factory fresh” state, therefore would require setting a new password (equivalent a first type is a state in which it is required to set al least a password include in the user information again))
wherein the initial state of the first type is a state in which it is required, in order to transition to an operational state, to set at least a new password included in the user information again; ([0031-0032; 0034-0035; 0047-0048] the factory reset deletes all user information including passwords, resulting in a “factory fresh” state, therefore would require setting a new password (equivalent a first type is a state in which it is required to set al least a password include in the user information again), when a factory reset is initiated the device reboots and requires a user to enter a new password in order for a user to get access to the device (equivalent to in order to transition to an operational state))
Dozier teaches receiving via the network a factory default command for a first type but does not disclose a factory default command for a second type 
Dozier does not disclose a receiving unit configured to receive, from the external device, via the network, at least a factory default command for a first type and a factory default command for a second type; and to perform, when the receiving unit receives the factory default command for the second type, second initialization which sets the state of -2-Amendment for Application No.: 15/006986Attorney Docket: 10154337US01 the communication device to an initial state of the second type, wherein the initial state of the second type is a state in which it is not required to set the user information including the new password again 
In an analogous art Hollinger teaches a receiving unit configured to receive,([0372] receiving by the network camera) from the external device,([0372] network device) via the network, at least a factory default command for a first type and a factory default command for a second type; ([0372] a network connected camera that receives commands via the network from a network device, such as a resetting the network camera to a factory default state (equivalent to at least a factory default command for a first type) and a also commands for powering on/off (equivalent to a factory default command for a second type))
and to perform, when the receiving unit receives the factory default command for the second type, second initialization which sets the state of -2-Amendment for Application No.: 15/006986Attorney Docket: 10154337US01 the communication device to an initial state of the second type, wherein the initial state of the second type is a state in which it is not required to set the user information including the new password again ([0372] a network connected camera that receives commands via the network from a network device, such as commands for powering on/off, initiate sleep mode, or switch modes of operation (equivalent to a factory default command for a second type) a restarting of a device does not require the setting of a new password)

	The suggestion/motivation for doing so is to be able to control a remote camera [0034] 

Regarding claim 6, Dozier in view of Hollinger teaches the communication device according to claim 1, Hollinger further teaches wherein the initialization unit does not set, when the receiving unit receives the factory default command for the second type, the state of the communication device to the initial sate of the first type (First the examiner notes that the claim limitations are claiming, if a first function is executed, the result will not be the result of if we executed the second function. Examiner notes that this is a conventional, inherent, and obvious characteristics or example if a calculator was used to divide two number [Function 1 (division) x/y for example 3/3=1] the result will not be the same as if the second function is executed [Function 2 (multiplication) x*y for example 3*3]; regardless Hollinger teaches [0372] resetting the network camera to a factory default state when receiving a first command (initial state) and when the camera is turned on an turned off (second state) it is not set to the factory default state (equivalent to not set to an initial state when the second command is received))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the teachings of Dozier to explicitly include a plurality of factory commands used to control a remote camera as is taught by Hollinger
	The suggestion/motivation for doing so is to be able to control a remote camera [0034] 

Regarding claim 12, Dozier in view of Hollinger teach the communication device according to claim 1, and is disclosed above Dozier further teaches an image capturing unit configured to capture an image including a subject, wherein the instructions, when executed by the computer, further cause the one or more processors, further cause the one or more processors to perform functions of: 
(0004; Processor) configured to generate image data from the image captured by the image capturing unit, ([0016; 0019; 0022] the camera captures images and video which is stored (equivalent to generate image data))
wherein the data communicated with the external device through the network includes the image data generated by the generation unit ([0019] transmitting by the camera content for viewing or storage to the server or user device via html interface)

Regarding claim 18, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim ([0004] method)
Regarding claim 19, the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium ([0062] non-volatile storage device)
Regarding claim 20, the claim inherits the same rejection as claim 6 above for reciting similar limitations in the form of a method claim ([0004] method)
Regarding claim 21, the claim inherits the same rejection as claim 8 above for reciting similar limitations in the form of a method claim ([0004] method)
Regarding claim 25, the claim inherits the same rejection as claim 12 above for reciting similar limitations in the form of a method claim ([004] method)

Regarding claim 26, Dozier in view of Hollinger teach the communication device according to claim 1, and is disclosed above, Dozier further teaches 
wherein the state of the communication device is set to the initial state of the first type in -6-Amendment for Application No.: 15/006986 Attorney Docket: 10154337US01a case where the communication device is turned off in the initial state of the first type and the communication device is turned on again, (The examiner respectfully points out that the communication device is already in the initial state, before it is turned off; The examiners interpretation of the following limitation is that a device is set to state A, when in is turned off in state A, and turned on again. [0056] of Dozier teaches a software update occurring (equivalent to initial state of a first type), then the camera restarts (equivalent to turned off then turned on again)
and the state of the communication device is set to the operational state in a case where the communication device is turned off in the operational state and the communication device is turned on again (The examiner respectfully points out that the communication device is already in the operational state, before it is turned off; The examiners interpretation of the following limitation is that a device is set to state A, when in is turned off in state A, and turned on again. [0056] of Dozier teaches a software update occurring (equivalent to operational state), then the camera restarts (equivalent to turned off then turned on again))

Regarding claim 27, Dozier in view of Hollinger teach the communication device according to claim 1, and is disclosed above, Dozier further teaches wherein the initial state of the first type is the factory default state ([0031] performing by the user a remote factory reset (equivalent to at least a factory default command of a first type) of the camera device through the HTML interface; [0004-0005] remotely controlled camera connected to a network)

Regarding claim 28, the claim inherits the same rejection as claim 26 above for reciting similar limitations in the form of a method claim ([0004] method)
Regarding claim 29, the claim inherits the same rejection as claim 27 above for reciting similar limitations in the form of a method claim ([0004] method)

Claims 9-10, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dozier (US 20150125124 A1) in view of Hollinger (US 20130250047 A1) and further in view of Singh et al. (US 20110069188 A1)


In an analogous art Singh teaches a limitation unit configured to limit the operation of the communication device based on an authentication result of the authentication unit ([0013 & 0017] the owner can restrict functions of a camera when another end-user is using the phone (equivalent to restrict functions based on the authentication))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the camera control settings of Creamer in view of Dozier to include restricting functions based on authentication such as is taught by Singh 
The suggestion/motivation is to not allow unauthorized users to alter or change sensitive settings of access sensitive information

Regarding claim 10, Dozier in view of Singh teaches the communication device according to claim 9, Dozier in view of Hollinger do not explicitly disclose but wherein the limitation unit limits the operation of the communication device based on the authentication result of the authentication unit when a state is transitioned to the initial state of the second type and alleviates limitation of an operation of the communication device when a state is transitioned to the initial state of the first type
In an analogous Singh teaches wherein the limitation unit limits the operation of the communication device based on the authentication result of the authentication unit when a state is transitioned to the initial state of the second type and alleviates limitation of an operation of the communication device when a state is transitioned to the initial state of the first type ([0015] based on the log-in (user ID and Password) the state of the phone transitions between restricted and unrestricted as well as transitions from unrestricted to restricted based on account settings) 

The suggestion/motivation is to not allow unauthorized users to alter or change sensitive settings of access sensitive information

Regarding claim 22, the claim inherits the same rejection as claim 9 above for reciting similar limitations in the form of a method claim ([0004] method)
Regarding claim 23, the claim inherits the same rejection as claim 10 above for reciting similar limitations in the form of a method claim ([0004] method)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695.  The examiner can normally be reached on 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451